Counsel for appellant insists that given a fair interpretation, the bill of exceptions discussed in the original opinion shows that the appellant was deprived of the evidence of the woman who was absent from the trial and would have given testimony favorable to the appellant had she been present. In the light of a very earnest motion for rehearing, we have re-examined the record. It shows that while Lowrey was on the stand, he identified appellant as one of the robbers and testified that at the time he identified him, there was sitting on the same seat with him a lady who had the same opportunity to identify the appellant as did the witness Lowrey, but that she failed to do so. After giving this testimony, the bill discloses that the question quoted in the original opinion was propounded to the witness, namely:
"What is the name and present address and whereabouts of the lady that was with you at the time of the robbery and at the time you were called upon to identify the defendant?"
Objection to the question having been sustained, the bill recites in substance that the "defendant expected to prove and would have proved by said witness, had he been permitted and said witness required to answer said question" the name of the lady, that she resided in San Antonio, that she was unable to identify the appellant and refused to do so. The bill further states:
"* * * * but that said lady, whose name was at the time unknown *Page 590 
to defendant, and whose whereabouts were unknown to defendant at the time of the trial, stated at the time in the presence of said witness that defendant was not one of the parties who participated in the alleged robbery, and did not resemble either of the three parties who participated in the offense charged, that said witness was unknown to defendant or his attorney, was not present in court at the time of the trial, and would not attend court during the trial and testify in the case without the compulsory process of court requiring her to do so."
It appears from the bill of exceptions, as well as from the statement of facts, that the witness Lowrey did testify that the lady in question was unable to recognize the appellant as one of the persons who took part in the robbery and that she so declared at the time. The additional fact which would have been proved by him was the name and address of the lady; that she was in the city of San Antonio and was amenable to process. It was desirable that the appellant know the name and address of the lady. Inferentially, it may appear that his purpose in making the inquiry was to procure her attendance as a witness. The bill, however, does not say so in terms; nor does it show that any effort had been previously made to ascertain these facts.
Appellant testified that soon after his arrest, he was confronted by Lowrey and the lady who was with him. Lowrey identified appellant as one of the robbers; the woman did not. The date of the offense was April 8th and the date of the trial was May 10th. If during the interim any effort had been made to ascertain the name and address of the lady, or to secure her attendance at the trial, the record upon the subject is silent. As the matter is presented here, the inquiry first made looking to the procurement of the lady as a witness was that made upon the trial of the accused. Appellant was aware and so says in his sworn testimony on the trial that there was a lady present when he was identified by Lowrey and that this lady knew facts favorable to him. Diligence to procure this testimony demanded that something be done before announcement of ready for trial; that some opportunity be given the court to aid the appellant in securing her testimony. In the absence of this and after the court had declined to sustain the objection to the question, which according to appellant's contention was asked in order that he might obtain the testimony of the witness, some request should have been made of the court to permit the withdrawal of his announcement to the end that he be given time to learn the address of the woman and bring her to court. It appears, moreover, if we properly comprehend the record, that at the time the lady refused to identify the appellant there were officers present. Touching the ability of these officers to identify the lady or of any effort to have them do so, antecedent to the trial or at other times, the record shows that these officers testified as witnesses. One of them was asked if he knew the name of the lady; the other *Page 591 
was not. Giving the bill the interpretation for which appellant contends — an interpretation that is deemed hardly compatible with the terms of the bill — it is at most an effort to secure the attendance of an absent witness who has not been subpœnaed, for whom no process had been issued, who resided in the city in which the trial took place, who was known to the witness Lowrey and was seen by three officers as well as the appellant some weeks before the trial, and to secure her attendance at any time no effort had been made.
The motion for rehearing is overruled.
Overruled.